           Case 1:20-cr-00006-PB Document 77 Filed 09/09/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW HAMPSHIRE

UNITED STATES OF AMERICA                         )
                                                 )
              v.                                 )           No. 1:20-cr-00006-PB
                                                 )
CHRISTOPHER CANTWELL                             )
                                                 )

              GOVERNMENT’S RESPONSE TO DEFENDANT’S
            MOTION IN LIMINE #2: TO EXCLUDE REFERENCES TO
       CHARLOTTESVILLE, VIRGINIA, AND THE UNITE THE RIGHT RALLY

       The United States of America does not intend to introduce any evidence in its case-in-

chief regarding defendant Christopher Cantwell’s participation in the Unite the Right rally in

Charlottesville, Virginia. The charged offenses require proof that the defendant privately

threatened the victim and attempted to harass and intimidate him, acting with the intent to coerce

him into disclosing personal information about “Vic Mackey” (the online pseudonym of the

acknowledged leader of the Bowl Patrol) so the defendant could “dox” Mackey. The

defendant’s participation in the Unite the Right rally has no bearing on the very specific and

limited elements before the jury. As such, the United States agrees to advise its witnesses not to

refer to “Charlottesville” or “Unite the Right” during their testimony.

       The Court, however, should not bar all references to “Virginia.” After Cantwell

threatened the victim, he communicated with law enforcement about it by e-mail. In one of

those e-mails, Cantwell answered the question as to whether he knows the members of “Bowl

Patrol”:

       As for whether I know them…That depends on how loosely we define “know.” As I
       mentioned at the outset, these guys were in my online social orbit while I was in Virginia.
       I’ve given you the real names that I have, but I couldn’t pick most of them out of a
       lineup, and most of these guys probably couldn’t pick each other out of a lineup.
             Case 1:20-cr-00006-PB Document 77 Filed 09/09/20 Page 2 of 3




GX 502. The United States intends to elicit testimony that Cantwell was in Virginia in late 2017

to late 2018.

         By way of background, Cantwell described his initial friendship with the Bowl Patrol in a

separate e-mail to law enforcement.1 In that e-mail, Cantwell states that the Bowl Patrol “came

into [his] social orbit online” as he “awaited the conclusion” of his criminal charges. July 17,

2019 e-mail from Christopher Cantwell to the FBI (2017R239_EMAILS-001304). Cantwell

granted his “WordPress credentials to an individual who goes by the name of Vic Mackey” and

gave him “permission to post his team’s podcast titled ‘The BowlCast’” after the Commonwealth

of Virginia moved “to revoke [his] bond.” Id. That Commonwealth’s motion to revoke or

modify bond was filed on July 6, 2018.

         The United States does not intend to introduce evidence or elicit testimony linking

Cantwell’s time in Virginia to his participation in the Unite the Right rally or to the criminal

proceedings that followed. Rather, the United States intends to provide general background on

Cantwell’s relationship with the Bowl Patrol. In that context, the Court should allow the United

States to introduce Cantwell’s own words that “these guys were in my online social orbit while I

was in Virginia” and the general timeframe that Cantwell was in Virginia. This limited evidence

should not be excluded under Rule 403 of the Federal Rules of Evidence.

                                                    Conclusion

         For the reasons stated, this Court should deny the motion in part and allow the United

States to introduce limited references to “Virginia.” The United States agrees to advise its

witnesses not to refer to “Charlottesville” or “Unite the Right” during their testimony.




1
 The United States has not included this e-mail on its exhibit list and has redacted references to Cantwell’s criminal
charges from exhibits identified on the Government’s Exhibit List.

                                                          2
         Case 1:20-cr-00006-PB Document 77 Filed 09/09/20 Page 3 of 3




September 9, 2020                         Respectfully submitted,

                                          Scott W. Murray
                                          United States Attorney


                                    By:   /s/ Anna Z. Krasinski
                                          Anna Krasinski
                                          John S. Davis
                                          Assistant U.S. Attorneys
                                          53 Pleasant Street, 4th Floor
                                          Concord, NH 03301
                                          (603) 225-1552




                                      3
